Election/Restriction Requirement

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-18 and 21-22 are pending as filed and as amended in the preliminary amendment filed 5/14/2020.  Claims 1-18 and 21-22 are presently subject to a restriction/election requirement. 

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-5, 10, and 12-18, drawn to products represented by the general formula (I) or (I’).
Group II, claims 6-7 and 11, drawn to products represented by the general formula (II), (II’), or (IIa).
Group III, claims 21-22, drawn to methods, including methods of preventing all types of cancer, preventing all types of autoimmune diseases, and preventing all types of infectious diseases, wherein the method is performed by the single step of administering any compound of claim 1 via any administrative route at a therapeutically effective amount, to a patient in need thereof.
NOTE: Claims 8-9 presently contain substantial antecedent basis issues, and although dependent from claim 1, do not appear to belong to Group I.  Accordingly, at this time, Claims 8-9 have not been placed in either Group I or Group II.  Upon clarification, claims 8-9 will be placed in the appropriate group.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Instant claims 1, 6, and 21 are representative of the scope of Groups I, II, and III.  Each independent claim ostensibly encompasses a virtually infinite number of species.  For purposes of initial examination, Applicant is required to elect a single, fully disclosed, and unambiguous species reading upon the independent claim of Group I, Group II, or Group III (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).  The election of a single species should be made in the manner described below:
If Applicant elects Group I, Applicant should elect a single, fully-disclosed, non-variable species reading upon at least independent claim 1, from among Compounds 1-7 and 19-24 at Table 1 (see, e.g., Spec. filed 5/14/2020 at Example 1 and Table 1 on 99); or another fully-disclosed and non-variable compound identified in the originally filed disclosure and belonging to Group I.  The election should unambiguously identify the single species by providing 
(i) the complete and unambiguous structure of the elected species; 
(ii) the name (or names used) to identify and refer to the structure in the original disclosure and the page or paragraph number where it is unambiguously disclosed; and 
(iii) a complete identification of how each portion of the originally elected species satisfies the variables of the pending claims (e.g., portions corresponding to “W”, “T”, “Z”, “Axx”, Ayy”, “Dxx”, “D1”, m, etc., etc., should be explicitly 
If Applicant elects Group II, Applicant should elect a single, fully-disclosed, non-variable species reading upon at least independent claim 6, from among Compounds 8-16 and 25-28 at Table 3 (see, e.g., Spec. filed 5/14/2020 at Example 2 and Table 3 on 102); or another fully-disclosed and non-variable compound identified in the originally filed disclosure and belonging to Group II.  The election should unambiguously identify the single species by providing 
(i) the complete and unambiguous structure of the elected species; 
(ii) the name (or names used) to identify and refer to the structure in the original disclosure and the page or paragraph number where it is unambiguously disclosed; and 
(iii) a complete identification of how each portion of the originally elected species satisfies the variables of the pending claims (e.g., portions corresponding to “W”, “T”, “Z”, “Axx”, Ayy”, “Dxx”, “D1”, m, etc., etc., should be explicitly identified as “present” or “absent”, and if present then clearly and unambiguously identified by name or structure).
If Applicant elects Group III, Applicant should elect a single, fully-disclosed, non-variable species reading upon at least independent claim 21, from among the fully disclosed species of record if any have been disclosed.
Upon cursory review, it is the Examiner’s understanding zero species falling within the scope of instant Group III were If Examiner is incorrect, Applicant should identify the disclosure Examiner has missed and elect the disclosed species by providing the example or page number where the species is disclosed, the exact patient population tested, exact structure of compound administered, exact administration route, exact disease treated or prevented, and exact therapeutically effective amount so administered.  If Examiner is correct, Applicant may either 
(i) elect a subgenus of species by identifying a single compound within the scope of instant claim 1 (by providing the same, exact information as set forth above for Group I of the instant requirement) and also identifying a single condition or disease from among cancer, autoimmune disease, or infectious disease as recited at instant claim 21; or
(ii) identify a representative experiment actually reduced to practice on record, in vivo or in vitro, and (a) identify that the experiment is representative or is a model for a species of Group III, (b) identify the a single compound being administered (by providing the same, exact information as set forth above for Group I of the instant requirement), (c) . 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1, 6, and 21 are independent; all claims are generic with respect to at least one parameter; no species are presently claimed.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush 
(A) all alternatives have a common property or activity; AND
(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Groups I and II are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds. Specifically, at Group I Formula (I) and (I’) do not recite nor require any specific common structure shared by all species of either Group II or Group I.  Likewise, at instant Group II, Formulas II, II’, and IIa do not recite nor require any specific common structure shared by all species of Group II or Group I.  Therefore, at best, such compounds may share at least a portion of a peptide backbone, but a peptide backbone is not a significant structural element and does not constitute a structurally distinctive common structure in view of any naturally occurring peptides, which also necessarily share a peptide backbone, but would not be admitted obvious variants of the instantly claimed compounds.  In addition, Examiner notes that multiple structural aspects are claimed by reference to ill-defined functional limitations, such as “a vector group capable of interacting with a target cell”, which do not have clear metes and bounds, and therefore are not structurally distinctive portions.
Although Group I and Group III ostensibly require the genus of compounds of Group I, as noted above, the compounds of Group I do not represent a proper Markush grouping, and therefore do not represent a set of alternatives having a common property, activity, or structure.  Furthermore, as noted in the Written Opinion of PCT/EP2018/081269 placed on record on 5/14/2020, the subject matter of claim 1 is not novel and lacks inventive step with respect to the prior art (see, e.g., Written Opinion of the ISA for PCT/EP2018/081269 at §§2-3).  The opinion set forth therein has been fully considered and is incorporated into the instant requirement in addition to the rationales set forth above.  


A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/RANDALL L BEANE/            Primary Examiner, Art Unit 1654